The opinion of the court was delivered by
Mason, J.:
Upon the grounds set out in Consolidated Motors Company v. Urschel, just decided {ante, p. 147), which is in all material, respects like the present case, the judgment is reversed with directions, inasmuch as the plaintiff elected to submit the case to the court for judgment upon the admissions made without attempting to prove that it acquired the note in good faith in ignorance of the fraud, to render judgment for the defendant unless a trial of that issue be allowed on the plaintiff’s application.